Citation Nr: 1612866	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  14-02 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for high cholesterol.

2.  Entitlement to an initial compensable rating for service-connected left Achilles tendon rupture repair with scar.

3.  Entitlement to an initial compensable rating for service-connected hypertension.


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to January 2012.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

A videoconference hearing was held on October 20, 2015, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014) and who is rendering the determination in this case.  A transcript of the hearing is of record.

The issues of entitlement to an initial compensable rating for left Achilles tendon rupture repair with scar and entitlement to an initial compensable rating for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

High cholesterol is a laboratory finding and not a disease or disability under VA law and regulations.


CONCLUSION OF LAW

The criteria for establishing service connection for high cholesterol have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  However, these duties do not apply to the issue of entitlement to service connection for high cholesterol, because it is being denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Legal Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

The Veteran asserts that he has high cholesterol which is etiologically related to service.  The medical evidence confirms that the Veteran is currently diagnosed with high cholesterol and that he takes medication for his high cholesterol.

Although the Veteran does have high cholesterol, this condition is not a disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445(May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.).  While high cholesterol may be evidence of underlying disability or may later cause disability, service connection may not be granted for a laboratory finding alone.  A disability for VA compensation purposes refers to an impairment of earning capacity due to a disease or injury, rather than to a condition itself.  See Allen v. Brown, 7 Vet. App. 439 (1995).

There is no evidence of record suggesting the Veteran's elevated cholesterol has caused any impairment of earning capacity or other disability for which service connection may be granted.  Separate service connection may not be granted for a laboratory finding alone.  Thus, in the absence of proof of a current disability for which service connection may be granted, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer, 3 Vet. App. at 225. 

As a high cholesterol level is a laboratory result and does not represent a disability in and of itself, service connection must be denied.


ORDER

Entitlement to service connection for high cholesterol is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

At the videoconference hearing, the Veteran indicated that he injured his left ankle while working as a mail carrier in 2015.  He testified that he went to the emergency room at Navy Medical Center Balboa for treatment.  He reported that he had not submitted these treatment records and review of the record reflects that they are not in the claims file.  At the hearing the Veteran also indicated that he receives private treatment for his left ankle disability through TriCare.  

The most recent VA examinations for the Veteran's hypertension and left ankle are dated in April 2014.  The VA ankle examination report reflects that the Veteran has no ankle symptoms.  As he testified to currently having numerous symptoms and having re-injured his ankle in 2015, the Board finds that a new VA examination is required in order to determine the current severity of the Veteran's left ankle disability.  

Additionally, at the videoconference hearing the Veteran indicated that his blood pressure was taken at his emergency room visit for his anklere- injury in 2015.  He also indicated that he receives treatment for his hypertension at East Lake, which is through TriCare.  The hearing transcript further indicates that blood pressure readings through May 2014 were of record and that it would be helpful if blood pressure readings from May 2014 to the present were added to the record, including any such readings taken at the emergency room in 2015 as noted above.  

Based upon the above, a remand is required in order to obtain the Veteran's emergency room records from Navy Medical Center Balboa, and all up-to-date treatment records from East Lake.

Finally, the Board notes that the Veteran testified that his hypertension had worsened since his most recent VA examination.  Although the most recent VA examination identified was the VA examination in August 2012 (instead of the actual most recent VA examination in April 2014), in light of the significant increase in blood pressure readings noted when comparing the August 2012 VA examination report to the April 2014 examination report, the Board finds that a new VA examination should be scheduled in order to ascertain the current severity of the Veteran's hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he complete and submit to VA a signed authorization for release of all treatment records through TriCare, to specifically include records from Navy Medical Center Balboa (especially those records from the 2015 emergency room visit involving his left ankle) and East Lake, dating from May 2014 to the present.  After receiving the completed authorization, undertake all appropriate efforts to attempt to obtain these private treatment records. In light of 38 U.S.C.A. § 5103A(2)(B), the RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts with respect to this directive should be associated with the claims file.

2.  Schedule the Veteran for a VA examination in order to determine the current severity of his service-connected left ankle disability.  The examiner should review the claims file and note such review. 

The examiner should address all symptoms and functional impairment associated with the left ankle Achilles tendon rupture repair with scar.  The ranges of left ankle motion shall be reported in degrees.  The examiner shall also specify what, if any, additional range-of-motion loss (in degrees) is due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.

The examiner shall report if there is ankylosis of the left ankle and, if so, the angle at which the ankle is held and whether any ankylosis of the subastragalar or tarsal joint is in a poor or good weight bearing position.

The examiner shall also report the presence and severity of any malunion of the os calcis or astragalus and any astragalectomy.

The examiner must estimate the severity of the impairment associated with the left ankle Achilles tendon rupture repair, i.e. whether it is slight, moderate, moderately severe, or severe. 

The examiner should describe any scars related to the service-connected ankle disability in accordance with the rating criteria.

A rationale should be provided for any opinion expressed.

3.  Schedule the Veteran for a VA examination in order to determine the current severity of his service-connected hypertension. 

The entire claims file, to include complete copy of the remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary testing must be completed.  All clinical manifestations of the Veteran's hypertension must be reported in detail.

The examiner should identify all present symptoms and manifestations attributable to the Veteran's service-connected hypertension, in accordance with the rating criteria specified at 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).  The examiner is requested to indicate whether the Veteran's diastolic pressure is historically predominantly 100 or more, or systolic pressure is historically predominantly 160 or more.  The matter of whether continuous medication is required for control of hypertension should be addressed to include identifying any such medications and the dates and frequency of their use. 

A complete rationale for all opinions must be provided.

4.  Notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. §§ 3.158, 3.655 (2015).

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


